In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00126-CR


                         FRITZ KEITH PETERS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 385th District Court
                                 Midland County, Texas
            Trial Court No. CR48226, Honorable Jeffrey Todd Robnett, Presiding

                                  September 13, 2019

                   ORDER OF ABATEMENT AND REMAND
                 Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Appellant Fritz Keith Peters appeals his conviction for forgery of a financial

instrument. Appellant’s brief was due on August 12, 2019, but was not filed. By letter of

August 19, 2019, we notified appellant’s counsel that the brief was overdue and

admonished him that failure to file a brief by August 29 would result in the appeal being

abated and the cause remanded to the trial court for further proceedings. TEX. R. APP. P.

38.8(b)(2), (3). To date, appellant’s counsel has not filed a brief or had any further

communication with this court.
      Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. Upon remand, the trial court shall determine the following:

      1.     whether appellant still desires to prosecute the appeal;

      2.     whether appellant is indigent;

      3.     whether appellant has been denied the effective assistance of counsel due
             to counsel’s failure to timely file an appellate brief, see Ex parte Briggs, 187
S.W.3d 458, 467 (Tex. Crim. App. 2005) (holding “a reasonably competent
             attorney—regardless of whether he is retained or appointed—must seek to
             advance his client’s best defense in a reasonably competent manner”);

      4.     whether new counsel should be appointed; and

      5.     if appellant desires to continue the appeal, the final date on which appellant
             will file appellant’s brief.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by October 11, 2019.

If it is determined that appellant desires to proceed with the appeal, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint him new

counsel; the name, address, email address, and phone number of any new counsel

appointed shall be included in the aforementioned findings. Should further time be

needed to perform these tasks, then same must be requested before October 11, 2019.

      It is so ordered.

                                                               Per Curiam

Do not publish.




                                              2